The opinion in the above entitled case discloses that the United States has no interest, legal or equitable, in the land in controversy to call for its appearance in this controversy, and, further, if it had any such right, those rights would not be impaired by its nonappearance. For this reason the following paragraph in the opinion is unnecessary and is therefore eliminated: *Page 163 
"It is further argued that, owing to the conditions which have been shown to exist concerning the land in controversy, complete justice cannot be done without bringing into court the United States as a party defendant. But this of course, however desirable, is beyond the power of the state court to do. (Case v.Terrell, 78 U.S. 199, [20 L. Ed. 134]; Kawananakoa v. Polyblank,205 U.S. 349, [51 L. Ed. 834, 27 Sup. Ct. Rep. 526]; Kansas v.Colorado, 206 U.S. 46, [51 L. Ed. 956, 27 Sup. Ct. Rep. 655];Sawyer v. Osterhaus, 195 Fed. 655; The Davis, 10 Wall. 15, [19 L. Ed. 875]; Buckley v. United States, 196 Fed. 429; Oregon v.Hitchcock, 202 U.S. 60, [50 L. Ed. 935, 26 Sup. Ct. Rep. 568];Minnesota v. Hitchcock, 185 U.S. 373, [46 L. Ed. 954, 22 Sup. Ct. Rep. 650].) The United States can be sued only in such cases and in such courts as are permitted by its own laws. Therefore the provision of subdivision 3, section 1240 of the Code of Civil Procedure, by which the state declares that the lands `owned or held by the United States in trust or otherwise' may be subjected to proceedings in eminent domain, stands upon our statute books without the slightest efficacy until the United States government itself shall have authorized the states to bring itself and its lands into their courts."
The petition for a rehearing is denied.